United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604


                                     June 14, 2016



By the Court:



UNITED STATES OF AMERICA,                      ]   Appeals from the United
    Plaintiff-Appellee,                        ]   States District Court for
                                               ]   the Southern District of
Nos. 15-1266 and 15-1271   v.                  ]   Illinois.
                                               ]
DESTRY J. MARCOTTE,                            ]   Nos. 3:14-cr-30107-MJR
    Defendant-Appellant.                       ]        3:13-cr-30053-MJR
                                               ]
                                               ]   Michael J. Reagan,
                                               ]     Chief Judge.




    IT IS ORDERED that the opinion and judgment dated June 13, 2016 are
VACATED as improvidently issued.